In this case the court below denied the defendants' request to withdraw its answer for the purpose of filing an amended answer setting up a plea in abatement. This request on the part of defendant the court denied, and no exception was saved by the defendant to the ruling. Without an exception being saved at the time, nothing is reserved for our consideration. The error, if any, was waived. 8 Ency. Pleading   Practice, pp. 163, 193, 194, and cases cited in notes.
No other question is raised in this court and the judgment of the lower court is accordingly affirmed.
All the Justices concur. *Page 102